TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00763-CV


Cynthia Johnson, Appellant

v.

Narissa Mohammed and Nicholas Mohammed, Appellees




FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
NO. 67,598, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Cynthia Johnson has filed a second motion for an emergency stay of
execution of judgment.  She asks that execution of the underlying judgment be stayed until the trial
court holds a hearing on her motion to set a supersedeas bond and until she has time to post the bond
or, if necessary, seek review of the bond amount.  Johnson has set her motion for a hearing on
Thursday, January 6, 2011.  We will grant Johnson's second motion and stay the execution of
judgment until the court holds a hearing and issues an order on Johnson's motion for supersedeas. 
After the trial court issues its order, the parties are instructed to inform this Court of the outcome,
and we will then determine whether to continue or lift our stay.    

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   January 3, 2011